Ruled per
Ashe and Spencer,
that as in this case there were five Defendants in trespass, and four had been taken and pleaded to issue, and the process had not continued against the other for several terms, it was a dis*17Continuance of the whole cause. Davie for the nuance, cited 11 Co. 6, where it is said, there, was trespass against four, and judgment by default against one, and a writ of enquiry awarded to prevent a discontinuance. in the present case, a discontinuance was entered accordingly, though much opposed by the Counsel on the other side.